DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2017/0287902) (hereafter Balakrishnan902), in view of Cheng et al. (US 9899515 B1) (hereafter Cheng).
Regarding claim 15, Balakrishnan902 discloses a semiconductor device, comprising: 
a gate/drain contact 270 (Fig. 26, paragraph 0133), formed in an opening (region between 300 in Fig. 26) of a layer of dielectric material 300 (Fig. 26, paragraph 0143) that includes a portion (vertical lateral surface of 270 contacting 300 in Fig. 26) that extends up along sidewalls of the opening; 
a drain layer 130 (Fig. 26, paragraph 0051) on a bottom surface of the drain/gate contact 270 (Fig. 26); 
a channel (element number is not shown in Fig. 26 but see 200 in Fig. 23 and paragraph 
a source layer 225 (Fig. 26, paragraph 0111) on the channel.  
Balakrishnan902 does not disclose a trapped insulator layer on sidewalls of the drain/gate contact.
Cheng discloses a trapped insulator layer (element number is not shown in Fig. 24 but see 285 in Fig. 23; Col. 16, Line 56) on sidewalls of the drain/gate contact 275 (Fig. 24; Col. 16, Lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan902 to form a trapped insulator layer on sidewalls of the drain/gate contact, as taught by Cheng, in order to electrically isolate (Cheng, Col. 16, Lines 45-46) each gate electrode from the adjacent gate electrodes. 
Regarding claim 18, Balakrishnan902 further discloses the semiconductor device of claim 15, further comprising a top contact 280 (Fig. 26, paragraph 0147) on the source layer 225 (Fig. 26).  
Regarding claim 19, Balakrishnan902 in view of Cheng discloses the semiconductor device of claim 15, however Balakrishnan902 does not disclose a gate dielectric layer formed between the gate/drain contact and the trapped insulator layer.  
Cheng disclose a gate dielectric layer (element number is not shown in Fig. 24 but see 250 in Fig. 22; Col. 14, Line 62) formed between the gate/drain contact 275 (Fig. 24; Col. 16, Lines 26-27) and the trapped insulator layer (element number is not shown in Fig. 24 but see 285 in Fig. 23; Col. 16, Line 56).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan902 to form a gate dielectric layer formed between the gate/drain contact and the trapped insulator layer, as taught by Cheng, in order to electrically isolate (Cheng, Col. 16, Lines 45-46) each gate electrode from the . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan902 in view of Cheng as applied to claim 15 above, and further in view of Balakrishnan et al. (US 9443982 B1) (hereafter Balakrishnan982).
Regarding claim 17, Balakrishnan902 in view of Cheng discloses the semiconductor device of claim 15, however Balakrishnan902 and Cheng do not disclose recess sidewalls, formed above the gate/drain contact, wherein the source layer is formed on the recess sidewalls.  
Balakrishnan982 disclose recess sidewalls 47A (Fig. 20A, second paragraph in Col. 15), formed above the gate/drain contact 44S (Fig. 20A, second paragraph in Col. 14), wherein the source layer 36 (Fig. 20A, third paragraph in Col. 15) is formed on the recess sidewalls 47A (Fig. 20A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan902 in view of Cheng to form recess sidewalls, formed above the gate/drain contact, wherein the source layer is formed on the recess sidewalls, as taught by Balakrishnan982, in order to reduce (Balakrishnan982, third paragraph in Col. 1) the parasitic capacitance. 

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Balakrishnan et al. (US 2017/0287902), discloses forming a channel layer 200 (Fig. 5, paragraph 0062) in the opening 175 (Fig. 3, paragraph 0064) but fails to disclose forming a drain/gate contact, in an opening of a layer of dielectric material, that includes a portion that extends up along sidewalls of the opening. The opening 175 (Fig. 3, paragraph 0064) is completely filled with the channel layer 200 (Fig. 5). Additionally, the prior art 
In addition, a closest prior art, Balakrishnan et al. (US 2017/0287902), discloses forming a channel layer 200 (Fig. 5, paragraph 0062) in the opening 175 (Fig. 3, paragraph 0064) but fails to disclose forming a drain/gate contact, in the opening and in contact with an underlying conductive contact formed in a substrate, that includes a portion that extends up along sidewalls of the opening; and forming a gate dielectric layer on the sidewalls of the drain/gate contact. The opening 175 (Fig. 3, paragraph 0064) is completely filled with the channel layer 200 (Fig. 5). In addition, a gate dielectric layer 250 (Fig. 23, paragraph 0127) is formed prior to forming the drain/gate contact 270 (Fig. 25). Furthermore, the prior art does not teach or suggest a method of forming a semiconductor device, comprising: forming a drain/gate contact, in the opening and in contact with an underlying conductive contact formed in a substrate, that includes a portion that extends up along sidewalls of the opening in combination with other elements of claim 11.

A closest prior art, Balakrishnan et al. (US 2017/0287902), discloses a method of forming a semiconductor device, comprising: forming a drain/gate contact 270 (Fig. 25, paragraph 0133): forming a drain layer 130 (Fig. 25, paragraph 0051) on a bottom surface of the drain/gate contact 270 (Fig. 25); forming a trapped insulator layer 160 (Fig. 25, paragraph 0059) on sidewalls of the drain/gate contact 270 (Fig. 25); forming a channel layer 200 (Fig. 23, paragraph 0072) in the opening 175 (Fig. 3, paragraph 0064); and forming a source layer 225 (Fig. 17, paragraph 0111) on the channel layer 200 (Fig. 17) but fails to teach forming a drain/gate contact, in an opening of a layer of dielectric material, that includes a portion that extends up along sidewalls of the opening as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim 
In addition, a closest prior art, Balakrishnan et al. (US 2017/0287902), discloses a method of forming a semiconductor device, comprising: forming a layer of dielectric material 170 (Fig. 2, paragraph 0062); etching an opening 175 (Fig. 3, paragraph 0064) in the layer of dielectric material 170 (Fig. 2); P201806699US01 (M2241)Page 21 of 25forming a drain/gate contact 270 (Fig. 25, paragraph 0133); forming a drain layer 130 (Fig. 25, paragraph 0051) on a bottom surface of the drain/gate contact 270 (Fig. 25); forming a gate dielectric layer 250 (Fig. 23, paragraph 0127); forming a trapped insulator layer 160 (Fig. 25, paragraph 0059) on sidewalls of the gate dielectric layer; forming a channel layer 200 (Fig. 23, paragraph 0072) in the opening 175 (Fig. 3, paragraph 0064); forming a source layer 225 (Fig. 17, paragraph 0111) on the channel layer 200 (Fig. 17); and forming a top conductive contact 280 (Fig. 26, paragraph 0147) on the source layer 225 (Fig. 26) but fails to teach P201806699US01 (M2241)Page 21 of 25forming a drain/gate contact, in the opening and in contact with an underlying conductive contact formed in a substrate, that includes a portion that extends up along sidewalls of the opening; and forming a gate dielectric layer on the sidewalls of the drain/gate contact as the context of claim 11. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12-14 depend on claim 11.


3. 	Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 16 would be allowable because a closest prior art, Balakrishnan et al. (US 2017/0287902), discloses the drain layer 130 (Fig. 26, paragraph 0051) formed below the gate/drain contact 270 (Fig. 26) but fails to disclose the drain layer includes a portion that 
In addition, claim 20 would be allowable because a closest prior art, Balakrishnan et al. (US 2017/0287902), discloses forming a gate dielectric layer 250 (Fig. 23, paragraph 0127) on the sidewalls of the drain/gate contact; and forming a trapped insulator layer 160 (Fig. 25, paragraph 0059) on sidewalls of the gate dielectric layer but fails to disclose a portion of the gate dielectric layer is directly between sidewalls of the trapped insulator layer and the drain layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, comprising: a portion of the gate dielectric layer is directly between sidewalls of the trapped insulator layer and the drain layer in combination with other elements of the base claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813